Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2, 12, 14-15, 17, 19-20, 24-25, 27, and 29-30 are cancelled.
Claims 1, 3, 11, 13, and 21 are amended.
Claims 1, 3-11, 13, 16, 18, 21-23, 26, and 28 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13, 16, 18, 21-23, 26, and 28 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of receiving patient’s autobiographical and medical information, assigning access and permission levels to the inputted information, receiving a request for patient information, determining access, and granting the type and level of information authorized, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing relationships between patient’s information and requestor).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 8, 18, and 28, reciting particular aspects of 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of GUI from a platform, automatically updating in real-time patient information from a wearable device, automatically timestamping variable data, and granting access to patient information based on patient-assigned access and permission levels amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 28 and para. 38-39, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving patient’s autobiographical information and medical information, updating patient’s living health biography, and receiving a request for patient information amounts to mere data gathering, recitation of granting access to patient information amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-6, 9, 13, 16, 23, 26, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7-8, 18, 28, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving patient’s autobiographical information and medical information; automatically updating in real time the patient’s living health biography with continuous variable data; receiving a request for patient information; access is granted and the type and level of information is provided, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); assigning access and permission levels to the inputted information; automatically timestamping the variable data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); determining if the requestor is authorized to access the patient’s informaiton, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a claims 7-8, 18, and 28, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 7-8, 18, 28, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 7-8, 18, 28, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1, 3-11, 13, 16, 18, 21-23, 26, and 28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11, 13, 16, 18, 21-23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (U.S. Publication No. 2013/0262155) in view of Gruber (U.S. Publication No. 2004/0172307).
As per claim 1, Hinkamp teaches a non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform (Hinkamp: para. 34; figure 2);
-receiving a patient’s autobiographical information and medical information via said graphical user interface (GUI) from the patient (Hinkamp: para. 82; figure 6; para. 61);
-automatically updating in real time the patient’s living health biography with continuous variable data derived from one or more wearable device configured to monitor one or more of the patient’s weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s)) (Hinkamp: para. 75; Updating the data in the healthcare application by taking data measurements in real-time from embedded sensors.);
-automatically timestamping the continuous variable data to provide an audit trail (Hinkamp: para. 25; para. 36; Collected information is attached with a time stamp and registrant information.);
-receiving a request for patient information from a requestor (Hinkamp: para. 109); 
-determining if the requestor is authorized to access the patient’s information (Hinkamp: para. 109).
(Gruber: para. 22); and wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels (Gruber: para. 22).
One of ordinary skill in the art would have recognized that applying the known technique of Gruber would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hinkamp to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying patient-controlled access to Hinkamp teaching centralized patient information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that gives patient’s better control of their medical information and specific and customized access to their data.
As per claim 3, the medium of claim 1 is as described.  Hinkamp teaches wherein said one or more wearable devices comprising watches, smartphones, and portable computing devices (Hinkamp: para. 35; para. 75).
As per claim 4, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI is configured for use on a mobile phone, tablet, laptop or desktop computer of the patient (Hinkamp: figure 6).
As per claim 5, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises one or more drop-down menus and a set of fillable forms and questionnaires (Hinkamp: para. 81)
As per claim 6, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises dashboards and dynamic graphics designed for displaying dynamic information of interest, said displayed dynamic information comprising one or more of blood pressure history, weight/body mass index (BMI) history, key lab history, and other parameters of interest (Hinkamp: para. 75; para. 8).
As per claim 7, the medium of claim 1 is as described.  Hinkamp teaches further comprising generating custom records and reports (Hinkamp: figure 9; para. 30; para. 69).
As per claim 8, the medium of claim 1 is as described.  Hinkamp teaches wherein the autobiographical information is organized into a set of categories, said set of categories comprising life stats; religious, cultural health beliefs; diet and exercise profile; medications; lab tests; major social and life milestone events; medical visit findings; medical imaging; and diary (Hinkamp: figure 2).
As per claim 9, the medium of claim 8 is as described.  Hinkamp teaches wherein said life stats comprise one or more of: biometric identifiers (Hinkamp: para. 37), family history (Hinkamp: para. 93), and birth statistics; and wherein said biometric identifiers comprise at least one of fingerprints and retinal scans, and said birth statistics comprise at least one of date of birth, birth weight, and location of birth.
As per claim 10, the medium of claim 9 is as described.  Hinkamp teaches wherein said family history comprises one or more of: information on parents and siblings, family diseases, causes of death, and genetic markers (Hinkamp: para. 93; figure 6).
Claims 11, 13, 16, and 18 recite substantially similar limitations as those already addressed in claims1-3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Claims 21, 23, 26, and 28 recite substantially similar limitations as those already addressed in claims 1, 3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Hinkamp is silent regarding information being obtained in real-time or automatically updated.  Examiner disagrees.  Hinkamp teaches in para. 75 that peripheral health measurement devices also include embedded sensors (i.e. blood sugar monitors, pacemakers) and when the data measurements are made in real-time, the information is entered into the healthcare application.  Therefore, Hinkamp teaches automatically updating in real-time the patient’s living health biography with continuous variable data derived from the one or more wearable device.
Applicant's arguments filed for claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that independent claims have been amended to recite aspects of the present invention that are tied to physical objects and that include treatment and diagnostics of actual patients; that constitutes novel improvements to the technical field of collecting and keeping medical records.  Examiner disagrees.  Examiner states that the claim language does not claim actual treatment of patients.  Some of the claims require various GUIs and processors, which are in the physical realm of things, but it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system 
Applicant argues that the claims could not be performed in such an automatic and real time fashion by a human alone and because the claimed method and system include physical objects and physically interact with actual patients, the claims are directed to patent eligible subject matter.  Examiner disagrees.  As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility:
The fact that a computer “necessarily exist[s] in the physical, rather than purely conceptual, realm,” is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a “machine”), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility “depend simply on the draftsman’s art,” Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that “‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’” Myriad,133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).

Alice Corp., 134 S. Ct. at 2358-59, 110 USPQ2d at 1983-84 (alterations in original). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis “do not, individually or in combination, provide sufficient inventive concept to render claim 1 patent eligible” merely because they are physical steps).
	Applicant notes Ex parte Scott and the reversed 101 rejection in the PTAB case.  Examiner states that PTAB cases are considered to be non-precedential and holds no weight.
	Applicant argues that the claims represent a novel improvement to the technical field of collecting and keeping medical records, thereby integrating the judicial exception into a practical See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).)
	Applicant argues that the claims provides greater patient access and control over their own medical records; consolidates the records; and provides automatic updates to the patient’s health biography.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and presenting patient medical information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626